Citation Nr: 1736402	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the appellant is entitled to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC) benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:  Daniel Mena, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and from September 1984 to August 2002.  He died in May 2012.  The appellant was married to the Veteran at the date of his death, but whether she is a surviving spouse for purposes of VA benefits is at issue here.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2017, the appellant testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.  The Board notes that the appellant's representative has not been accredited by VA's Office of General Counsel; however, they are providing one-time representation under section 14.630.  See Transcript at 2.  The Board appreciates the representative's certification of accurate translation at the hearing to allow it to take place.


The issue of entitlement to DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1999; they did not live together from the date of their marriage until the Veteran's death in May 2012.

2.  The evidence shows that the separation of the Veteran and the appellant was due to the misconduct of the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2016); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order for the appellant to be recognized as a surviving spouse the evidence must support that the claimant was the Veteran's spouse at the time of death, lived continuously with the Veteran from the date of marriage to the date of the Veteran's death, and has not remarried, or after September 19, 1962, has not lived with another person and held himself or herself out openly to the public to be the spouse of another person.  38 U.S.C.A. §§ 101(3); 38 C.F.R. §§ 3.50(b).  

In this case, the evidence establishes that the Veteran and the appellant married in July 1999, and that they separated in 2002, but remained married until the time of the Veteran's death in May 2012.  Therefore, the appellant did not live continuously with the Veteran from the time of marriage to his death.  Notwithstanding, the requirement of continuous cohabitation will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.  

In an October 2012 statement, the appellant asserted that her separation from the Veteran was due to his marital infidelity.  The appellant stated that the Veteran left their home and never returned, even though he left his belongings behind.  According to the appellant, the Veteran told her that he did not want to divorce her, to which she replied that she did not want a divorce either.  In a statement dated September 2012 (received October 2012), the appellant's daughter (stepdaughter to the Veteran) stated that, in September 2002, the appellant and the Veteran got into an argument, after which the Veteran left the house and never returned.  According to the appellant's daughter, the appellant never asked for a divorce.  

In a statement dated September 2012 (received October 2012, submitted by the appellant), a friend of the appellant, who served as a witness at the wedding of the appellant and the Veteran, recalled an episode at church in which the appellant told her that the Veteran had started drinking and did not want to attend church any longer.  According to this friend of the appellant, the appellant stated that she had asked the Veteran for a divorce, to which the Veteran had replied that he would never grant her a divorce.  There is no indication of when this episode occurred.

At her April 2017 Board hearing, the appellant reiterated that she never asked or would ever ask for a divorce.  She recalled telling the Veteran that she would never divorce him, to which the Veteran replied that he would never divorce her either.  The appellant also reiterated that what prompted their separation was her discovery that the Veteran was having an extramarital affair.

The Board notes that in May 2010, prior to the Veteran's death, the appellant submitted a request for apportionment of the Veteran's VA benefits.  In a July 2010 response, the Veteran stated that he was separated from the appellant since 2003, that he had no hardship with the award that she may be entitled to, but that he would be filing for a divorce anytime in the future.  In a separate July 2010 statement, the Veteran reiterated that he had been separated from the appellant for over 8 years, pending divorce action.  There is, however, no indication that a divorce action was subsequently initiated by either the Veteran or the appellant.

The Board also notes that, when the Veteran died, it was the appellant who took responsibility for his funeral arrangements.  See June 2012 funeral bill.

Having reviewed the evidence both in favor and against the appellant's claim, the Board finds that the weight of the evidence supports a finding that the separation of the Veteran and the appellant was due to the misconduct of the Veteran without fault of the appellant.  Absent evidence to the contrary, the Board accepts the appellant's statement that the separation was due to the Veteran's marital infidelity.  Furthermore, the evidence does not establish that the separation was by mutual consent.  Rather, it establishes that it was a unilateral decision by the Veteran.  
As such, the appellant meets the requirement of continuous cohabitation.

There is no indication that the appellant has remarried or lived with another person and held herself out publicly as the spouse of that person.  Rather, statements from the appellant and her daughter establish that the appellant has not remarried.  As such, she is entitled to recognition as the Veteran's surviving spouse.

ORDER

The appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of entitlement to dependency and indemnity compensation (DIC) benefits.


REMAND

Having determined that the appellant is entitled to recognition as the Veteran's surviving spouse, the Board must remand the issue of entitlement to DIC benefits for adjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to DIC benefits.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


